DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/21/2021 responsive to the Office Action filed 03/19/2021 has been entered. Claims 1 and 6-8 have been amended. New claim 9 has been added. Claim 8 was previously withdrawn. Claims 1-3 and 5-9 are pending in this application.

Response to Arguments

Claim 1 has been amended to address the informality, thus the objection of claim 1 has been withdrawn.
Claims 1 and 7 have been amended to address 112(b) issues, thus the rejections of claims 1-3 and 5-7 under 112 (b) have been withdrawn.
Applicant’s arguments, see Amendments pages 2-5 filed 06/21/2021, with respect to the rejection of the claims 1 and 7 under 103 have been fully considered and are addressed in the revised rejection. Upon further consideration, a new ground(s) of rejection is made in view of Harano et al. (JPH07164538).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations provided herewith).

With respect to claim 1, Harano teaches a heat insulating plate (“adiabatic plate 50”, pg 5 li 28-29 and Fig. 6) comprising: 
a base part (a base part of “adiabatic plate 50”) and a reinforcement member (“adiabatic disc 50a”) in the base part (Fig. 6), the reinforcement members having a thermal conductivity higher than a thermal conductivity of the base part (“installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity”, pg 5 li 28-29), wherein the reinforcement members are provided and arranged substantially uniformly from a center of the base part as a starting point (Fig. 6).
Since Harano teaches another example of the heat insulating plate 44 having holes 44a in Fig. 5 (pg 5 li 27), and continuously teaches this embodiment such that by installing an adiabatic disc 50a at a predetermined position of the adiabatic plate 50, the heating speed and cooling speed can be increased (pg 5 li 28-29), thus one would appreciate that each adiabatic disc would be installed in each hole of a plurality of mounting holes formed in the adiabatic plate.
Alternatively, one would have found it obvious to install each adiabatic disc having a slightly high thermal conductivity in each hole of a plurality of mounting holes formed in 

Note that the limitations “disposed between a platen and a plate, the plate disposed outside the platen and configured to fasten the container and the platen” in lines 3-5, and “wherein the platen is configured to sandwich the container with another platen, wherein the platen is configured to supply steam to the container, wherein the container is configured to clamp, vulcanize, and mold a green tire therein” in lines 14-19 are intended uses since a platen, a plate, a container are not positive structures of the heat insulating plate, and Harano’s heat insulating plate is capable of being arranged in the claimed position. It has been held that the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).


Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 50 and the thickness of the adiabatic disc in order to control the heating rate and the cooling rate. One would have found it obvious to provide the heat insulating plate (“50”) capable of being disposed substantially without a gap between the platen and the plate by adjusting the thicknesses of the base part and the disc for the purpose of obtaining desired heating rate and the cooling rate.

With respect to claim 5, since Harano as applied to claim 1 above does not specifically teach any hole or air layer in the heat insulating plate (“50”) of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the platen (“heating plate 24”) and the plate (“cooling plate 28”), one would 
Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 50 and the thickness of each of the adiabatic disc in order to control the heating rate and the cooling rate. One would have found it obvious to use the multiple reinforcement members having a same thickness for the purpose of obtaining desired heating rate and the cooling rate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations provided herewith) as applied to claim 1 above.

With respect to claims 2 and 3, Harano as applied to claim 1 above teaches that the reinforcement members has a thermal conductivity higher than a thermal conductivity of the base part (“installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity”, pg 5 li 28-29) for the purpose of adjusting the thermal conductivity so as to control the heating rate and cooling rate (pg 5 li 21 and 28-30), and further teaches that the thermal conductivity of the heat insulating plate is 0.001 to 0.05 cal · cm-1・ S-1・ ℃-1 (which equals 0.4157 to 20.92 W/mK) in order to increase the heating rate and obtain a sufficient cooling rate (the last paragraph in pg 3), but Harano does not specifically teach 
However, one would have found it obvious to select optimum materials for the reinforcement members and the base part having optimum thermal conductivities by routine experimentations for the purpose of obtaining the heat insulating plate having the thermal conductivity within the range taught by Harano. 

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations provided herewith) as applied to claim 1 above, and further in view of Takai (US 2013/0334741).

With respect to claim 6, Harano as applied to claim 1 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.
In the same field of endeavor, molding device, Takai teaches the thermal insulators 113 (124) have a base portion 113 a (124 a) and a seal portion 113 b (124 b) which is formed of silicon rubber and which is fitted into the recess of the base portion 113 a (124 a) for the purpose of airtightness and thermal insulation of the molding region (Pa [0050]).
One would have found it obvious to fit the seal portion into the gap between the base part and the reinforcement member for the purpose of airtightness and thermal insulation of the molding region.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Harano et al. (JPH07164538-Machine Translations provided herewith).

With respect to claim 7, Ichimaru teaches a heat insulating structure of a tire vulcanizer (“mold attaching/detaching apparatus in a tire vulcanizer”, Co 3 li 3-4) comprising:
a container (“the segmental mold 3”, Co 3 li 19) configured to clamp, vulcanize, and mold a green tire therein (“The segmental mold 3 needs to be replaced in accordance with the size of a tire to be produced. For this purpose, locking/unlocking means is provided between the expansion/contraction device 4 and the upper container plate 30.”, Co 3 li 58-61; “a new replaced segmental mold 3 is connected to the tire Vulcanizer,”, Co 4 li 9-10);
a pair of platens (“an upper platen 11” and “a lower platen 21”, Co 3 li 29, 31-32) configured to sandwich the container from above and below (Fig. 1) to supply steam to the container (“inside the segmental mold 3, there is provided a bladder (not shown) expanding and contracting under the supply/discharge of a heating fluid… and heating is performed by the upper platen 11 and lower platen 21, whereby the vulcanization molding is performed.”, Co 4 li 57-63);
a pair of plates (“top plate 1 and bottom plate 2”, Co 3 li 10) disposed outside the platens, respectively, and configured to fasten the container and the platens (Fig. 1); and


Ichimaru does not specifically teach that the base part includes a plurality of mounting holes formed therein, and a reinforcement member provided in each of the mounting holes of the base part to be in contact with the platen and the plate, wherein the reinforcement members have a thermal conductivity higher than a thermal conductivity of the base part, wherein the base part is disposed substantially without a gap between the platen and the plate, and wherein multiple reinforcement members are provided and arranged substantially uniformly from a center of the base part as a starting point.
In the same field of endeavor, molding apparatus, Harano teaches that the molding apparatus comprises an upper mold 21, a lower mold 22, and heating plates 24, 25, heat insulating plates 26, 27, and cooling plates 28, 29, are attached to each die plate 30, 31 (the second last paragraph in pg 4 and Fig. 2). Harano further teaches the modified heat insulating plate 50 by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity in order to increase the heating speed and cooling speed (pg 5 li 28-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ichimaru with the teachings of Harano such that Ichimaru’s heat insulating plates are replaced with Harano’s heat insulating 
Since Harano teaches another example of the heat insulating plate 44 having holes 44a in Fig. 5 (pg 5 li 27), and continuously teaches this embodiment such that by installing an adiabatic disc 50a at a predetermined position of the adiabatic plate 50, the heating speed and cooling speed can be increased (pg 5 li 28-29), thus one would appreciate that each adiabatic disc would be installed in each hole of a plurality of mounting holes formed in the adiabatic plate.
Alternatively, one would have found it obvious to install each adiabatic disc having a slightly high thermal conductivity in each hole of a plurality of mounting holes formed in the adiabatic plate having a low thermal conductivity in order to control the heating speed and cooling speed.
Furthermore, since Harano does not specifically teach any hole or air layer in the heat insulating plate 50 of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the heating plate 24 and the cooling plate 28, one would appreciate that the base part capable of being disposed substantially without a gap between the platen and the plate. 
Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have 

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Harano et al. (JPH07164538-Machine Translations provided herewith) as applied to claim 1 above, and further in view of Takai (US 2013/0334741).

With respect to claim 9, Harano as applied to claim 1 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.
In the same field of endeavor, molding device, Takai teaches the thermal insulators 113 (124) have a base portion 113 a (124 a) and a seal portion 113 b (124 b) which is formed of silicon rubber and which is fitted into the recess of the base portion 113 a (124 a) for the purpose of airtightness and thermal insulation of the molding region (Pa [0050]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742